On petition of the plaintiff a rule was granted to show cause why the judgment entered by this Court on October 4, 1940, should not be modified by setting aside the direction that judgment be entered for the defendant, and instead thereof remanding the case for a new trial. The rule was set down for argument and has been fully argued by counsel.
On consideration thereof it is ordered and adjudged that the rule be made absolute, and the judgment heretofore entered is accordingly modified and the case is remanded to the court below for a new trial in accordance with the applicable law as stated in the opinion of the court. *Page 305